Title: From John Adams to Henry Marchant, 1 June 1790
From: Adams, John
To: Marchant, Henry



Dear Sir
New York June 1. 1790

Your obliging Letter of the 29. Ult. was brought to me Yesterday at my house, and as there happened to be a few Friends with me, we joined in Wishing Happiness and Prosperity to Rhode Island with great Cordiality.  This morning the President did me the honour of a Visit and I had the Pleasure of congratulating him on this pleasing Event and presenting to him your affectionate Respect.
Congress I conjecture will wait the Arrival of your Senators, before they pass any Act.
My hopes of the Blessings of Liberty from this Government, are much increased since Yesterday. United We Stand but divided We fall.  Join or die.  These were our Maxims, twenty five or thirty years ago, and they are neither less true nor less important now than they were then.
The renovation of that Union, which has acquired such renown in the World, by tryumphing over such formidable Ennemies, and by Spreading the Principles which are like to produce a compliant Revolution both in Religion and Government in most parts of Europe; cannot fail to restore respectability to the American Name, and procure Us Consideration among nations.
I earnestly wish to see your Senators here and your Representative in the other house, and I cannot but hope that you will be one of the former.
With Sincere Esteem I am / dear sir your Friend and servant

John Adams